Citation Nr: 1723590	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-30 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a skin disability, to include as due to in-service herbicide exposure. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to an initial compensable disability rating for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1970 to February 1972, to include a tour in the Republic of Vietnam from April 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2013, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file. 

In July 2014 and March 2016 decisions, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2007 to November 2012 and the March 2013 Board hearing transcript.  

The issues of entitlement to service connection for a bilateral shoulder disability and a low back disability an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a right ankle disability.  

2.  The Veteran does not have current diagnosis of a skin disability.  

3.  The Veteran's tinnitus did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, these notice requirements were accomplished in a letter sent in May 2005.  The Board notes that this letter did not provide notice, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  However, as the Veteran's claims are being denied in this decision, there is no prejudice to the Veteran under the notice requirements of Dingess.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, military personnel records and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations for the right ankle in January 2007 and June 2016.  The Veteran was afforded a VA examination for the skin in June 2016.  The Veteran was also provided with VA examinations for his tinnitus in June 2006, November 2012 and June 2016.  The Board finds that the June 2016 VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Additionally, the Board finds that the RO has substantially complied with the July 2014 and March 2016 remand directives which included obtaining outstanding VA treatment records, VA addendum opinions and affording the Veteran VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Right Ankle Disability and Skin Disability

The Veteran contends that he has a right ankle disability that is related to his military service, specifically an in-service ankle sprain.  The Veteran also contends that that he has a skin condition that is related to his military service, specifically exposure to herbicides during his service in the Republic of Vietnam.  

Turning to the evidence of record, a February 17, 1970, service treatment record shows that the Veteran was noted as injuring his right ankle and needing an x-ray and orthopedic evaluations.  

A February 17, 1971, service treatment record shows that the Veteran sprained his ankle Monday evening in the field.  On physical examination there was swelling on the lateral malleolus.  X-rays revealed no fracture.  The Veteran was prescribed a wrap and placed on profile.  

The Veteran's separation report of medical examination shows that the Veteran's lower extremities and skin and lymphatics were noted as normal.  The Veteran reported that he was in good health.  

The Veteran was afforded a VA examination in January 2007.  X-rays were negative.  The examiner diagnosed a history of ankle sprain.  The examiner concluded that that the ankle pain that the Veteran has is less likely as not caused by or a result of the injuries recorded in the medical record.  The examiner explained that the basis of this finding was that the medical record details two episodes of complaints of right ankle sprain which, in all likelihood, were the same episode with the date incorrectly recorded on one of the two without subsequent findings of persistent disability due to this or complaints until the date of this examination and also findings on the examination consistent with an unremarkable stable ankle.

VA treatment records dated January 2007 to June 2014 show that the Veteran's active problem list included pain in joint involving the ankle.  A March 2010 VA treatment record noted that the Veteran had chronic bilateral ankle pain that was "likely posttraumatic osteoarthritis".  An August 2008 VA treatment record shows that the Veteran was noted as having a rash that occurs intermittently each year.  

At the March 2013 Board hearing, the Veteran reported that he sprained his ankle while in service.  The Veteran reported that he recently had x-rays and the doctor told him that he had arthritis.  The Veteran also reported that the doctor told him it was related to the sprain.  The Veteran's wife testified that she was there when the doctor told the Veteran that his arthritis could be due to an old injury.  The Veteran also reported that he did not remember when his skin condition started or how long after service it began.  The Veteran reported his skin condition was due to Agent Orange.  

An April 2013 VA x-ray revealed no acute osseous abnormality.

The Veteran was afforded a VA joints examination in June 2016.  The Veteran reported a right ankle sprain while in the service.  The Veteran reported that now the right ankle hurts with increased activity.  The examiner concluded that the Veteran did not have a current diagnosis of a right ankle disability.  

The Veteran was afforded a VA skin examination in June 2016.  The examiner concluded that the Veteran did not now have or ever have a skin condition.  It was noted that there has been no treatment.  The examiner concluded that there was no present skin diagnosis.  

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has current diagnoses of a right ankle disability or skin disability.  

In this regards, the Board finds the June 2016 VA examination to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the June 2016 VA examiner is a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  The opinion is also shown to have been based on physical examination of the Veteran, a review of the Veteran's claims file and it is accompanied by a sufficient explanation.  Furthermore, the conclusions are consistent with the other medical data of record that only reveal a notation of a rash with no diagnosis and normal x-rays of the right ankle.  The Board thus finds that the June 2016 VA examination reports are dispositive of the current disability requirement in this case.  

The Board acknowledges that the Veteran's VA treatment records note an intermediate rash.  However, no diagnosis of a skin disability was assigned.  Additionally, the medical records associated with the claims file do not reveal a diagnosis of a skin disability and the June 2016 VA examiner specifically found that the Veteran did not have a diagnosis of the skin.  As such, the Board assigns the notation of an intermediate rash no probative value in determining whether the Veteran has a current diagnosis of a skin disability.  

The Board also acknowledges that the Veteran's VA treatment records note that the Veteran had "likely posttraumatic arthritis".  However, an actual diagnosis of posttraumatic arthritis is not of record.  Additionally, medical records dated after the notation of "likely posttraumatic arthritis" reveal a normal x-ray.  Furthermore, the June 2016 VA examiner specifically found that the Veteran did not have a disability of the right ankle.  As such, the Board assigns the notation of likely posttraumatic arthritis no probative value in determining whether the Veteran has a current diagnosis of a right ankle disability.  

The Board also acknowledges the Veteran's and his wife's report that a VA doctor told them that the Veteran had arthritis in his ankle.  While the Veteran and his wife's statements are both competent and credible, the Board place more probative value on the medical evidence of record which fails to show an actual diagnosis of a right ankle disability and instead reveals normal x-rays.  

In regards to any lay assertions that the Veteran has a current diagnosis of a right ankle disability or a skin disability, the Board notes that the Veteran can competently report his symptoms, and the lay witnesses can competently report their observations.  However, the diagnosis of a right ankle disability or a skin disability falls outside the realm of common knowledge of a lay person.  Any opinion regarding whether the Veteran has currently diagnosed right ankle disability or skin disability requires medical expertise that the Veteran and the witnesses, have not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Identifying disease processes of the musculoskeletal system and skin requires medical expertise.  As such, the Board assigns no probative value to the lay assertions of record regarding the Veteran's has currently diagnosed disabilities.  

In regards to the Veteran's treatment for right ankle pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

The Board also notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Tinnitus

The Veteran contends that he has tinnitus that is related to his in-service noise exposure.  

Turning to the evidence of record, the Veteran has a current diagnosis of tinnitus as illustrated by the November 2012 VA examination.  

The Veteran's DD Form 214 shows that the Veteran's military occupational specialty was artillery.  As such, the Board finds that the Veteran's report of noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154 (a), (b).  Therefore, the Veteran's claim turns on whether his currently diagnosed tinnitus is related to his military service.

In this regards, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of tinnitus.  The Veteran's enlistment report of medical examination reveals the Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
10
X
15
LEFT
15
15
5
X
0

The Veteran's separation report of medical examination reveals the Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
20
20
10
10
10

In a June 2006 statement, the Veteran reported that after firing missions he would be unable to hear for hours afterward and the ringing in his ears seemed to never stop.  

The Veteran was afforded a VA examination in June 2006.  The examiner noted that the Veteran stated that he did not have tinnitus.  

VA treatment records dated January 2007 to June 2014 show that it was noted that the Veteran had tinnitus.  

On his November 2007 notice of disagreement the Veteran reported that he was assigned a to a 155 howitzer gun crew.  He reported that during his tour in Vietnam he was involved in numerous fire missions.  The Veteran reported that even with hearing protection after each fire mission the gun crew would have ringing in the ears and a hard time understanding normal conversation.  He reported that this was understood by the crew and others in the unit.  The Veteran reported that even today, he still has ringing in his ears.   

The Veteran was afforded a VA examination in November 2012.  The Veteran reported that tinnitus began a couple of years prior.  Its onset was not related to any specific event and the tinnitus was bilateral and it was intermittent.  The examiner concluded that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner explained that the Veteran had normal hearing on his enlistment physical and on his separation physical.  The examiner explained that there were no significant threshold shifts noted when comparing the two physicals.  The examiner stated that thus there was no objective factors seen for which the etiology of the tinnitus can be attributed.  

At the March 2013 Board hearing, the Veteran reported that he first noticed he had ringing in his ears after he got out of service.  The Veteran reported that he did not seek treatment for the symptoms.  The Veteran reported that he after service he made custom cabinets.  The Veteran reported that he was never around loud noises like he was in service.  The Veteran also reported that this has continued since he got out of service.  The Veteran reported that he noticed this right after he got out of service.  The Veteran reported that he noticed it within a year of getting out of service and it has been continuous since that time.  The Veteran reported that he built and assembled cabinets after service.  The Veteran reported that they used cordless drills, pipe clamps and table saws.  The Veteran reported that while in service he would load the gun and fire the gun.  The Veteran reported that he was provided ear protection but sometimes they did not have time to put the earplugs on.  

The Veteran was afforded a VA examination in June 2016.  The examiner concluded that it was less likely than not that the Veteran's tinnitus was related to military noise exposure and was more likely a result of post-military noise exposure or other factors.  The examiner explained that his opinion was based on the following evidence.  The examiner noted that the Veteran was unable to link tinnitus onset to an event or incident during military service, therefore there is no nexus to military service.  The examiner noted that during this examination, the Veteran reported that his tinnitus began "a couple years ago" and he could not provide any further details regarding timing of tinnitus onset.  The examiner noted that the Veteran separated from military service over forty years ago, therefore, the onset of his tinnitus which occurred a couple of years ago, as he currently reports would be several decades after military noise exposure occurred and therefore is unrelated to military noise exposure.  

The examiner also noted several inconsistencies in the Veteran's report of when tinnitus onset occurred.  The examiner noted that the Veteran denied tinnitus on the January 2006 C&P exam which reports "he states he does not have tinnitus."  The examiner noted that on the November 2007 statement from the Veteran he reports tinnitus.  The examiner noted that on the November 2012 C&P exam the Veteran reported his tinnitus "began a couple of years ago.  Its onset was not related to any specific event."  The examiner also noted that on the March 2013 Board hearing transcript the Veteran reported that his tinnitus began right after military service when questioned.  The examiner explained that he was unable to reconcile the differences in the Veteran's statements regarding tinnitus onset.  The examiner also explained that the Veteran had normal hearing bilaterally at separation from military service with no significant threshold shifts, thus there are no objective factors for which the etiology of tinnitus could be attributed.  The examiner also noted that the Veteran's service treatment records do not contain complaints, treatment, or diagnosis for this condition.  The examiner explained that the current complaint of tinnitus is not a result of or aggravation of military noise exposure since tinnitus was more likely as not found in association with hearing loss, which the Veteran did not exhibit on discharge examination.  The examiner also concluded that the Veteran's tinnitus is more likely due to post-military hazardous noise exposure from his occupations as a cabinet maker for 14 years and as a foreman for 15 years.

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for tinnitus. 

In this regard, the Board finds the June 2016 VA opinion to be highly persuasive to the issue at hand.  The June 2016 VA opinion was provided by VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and is accompanied by a sufficient explanation.  The VA examiner also considered and acknowledged the Veteran's in-service noise exposure and lay statements of record in reaching his conclusions.

The Board acknowledges the Veteran's assertions that his tinnitus is related to his military service.  Again, although lay persons are competent to provide opinions on some medical issues, determining the etiology of the Veteran's tinnitus falls outside the realm of his common knowledge as a lay person.  Tinnitus can be due to several different causes thereby rendering the nexus question presented in this case medically complex.  Thus, while the Veteran is competent to report his symptoms, any opinion regarding whether his claimed tinnitus is related to his in-service noise exposure requires medical expertise that the Veteran has not demonstrated.  As such, the Board assigns no probative value to the Veteran's assertions that his tinnitus is in any way related to his military service. 

The Board also acknowledges the May 2017 assertions by the Veteran's representative that the June 2016 VA examiner related the Veteran's tinnitus to his hearing loss.  However, a review of the June 2016 VA examination report shows that the examiner was noting tinnitus tends to occur with hearing loss in general, not that this Veteran's tinnitus is related to his service-connected hearing loss.  As such, the Board assigns the representative's assertions no probative value.  

In regard to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's tinnitus, is properly afforded such consideration, as it is an enumerated condition under 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d 1331.  The Board notes that the Veteran is competent to report the onset of his symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, even when a lay observer is competent to report symptoms, the credibility must be assessed.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Here, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of tinnitus.  Additionally, the Veteran has reported varying onset dates for his tinnitus.  Over the course of the appeal, the Veteran has reported that he had tinnitus during service, that tinnitus began within a year of service, that he does not have tinnitus and that his tinnitus began in approximately 2010.  As such, the Board finds that, regarding the onset of his tinnitus, the Veteran is not a reliable historian. 

It is important to point out that the Board does not find that the Veteran's lay statements regarding onset lack credibility merely because they are unaccompanied by contemporaneous medical evidence, specifically the lack of notation in the Veteran's service treatment records or post-service treatment.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradict the other lay and medical evidence of record, which show that the Veteran has reported varying dates of onset for his tinnitus.  

Lastly, there is no persuasive credible evidence of record that the Veteran's tinnitus manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Again, the Veteran's report of onset are less than credible and the first noted complaint of tinnitus was the Veteran's April 2005 claim, approximately 33 years after discharge from service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for a right ankle disability is denied.  

Entitlement to service connection for a skin disability is denied.  

Entitlement to service connection for tinnitus is denied.



REMAND

Bilateral Shoulders and Low Back Disabilities

As part of the March 2016 Board remand, the Veteran was afforded a new VA examination in June 2016.  The examiner diagnosed acromioclavicular joint osteoarthritis of both shoulders, degenerative arthritis of the spine and degenerative disc disease.  The Veteran reported bilateral shoulder pain and low back pain since 2005.  It was noted that there had been no treatment for the shoulder or back.  The examiner concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran states his low back pain and bilateral shoulder condition started 30 years after the service.  
However, the examiner did not address carrying heavy rounds as a Field Artilleryman during his active military service nor did the examiner consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  As such, the Board finds that a remand is necessary to obtain a VA addendum opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Bilateral Hearing Loss

As part of the March 2016 VA examination, the Veteran was provided with a new VA examination in June 2016.  It was noted that pure tone data and word recognition scores could not be reported due to several inconsistencies during the exam.  The examiner explained that the Veteran's responses to pure tone stimuli during the exam were not reliable.  The examiner explained that he was reinstructed with no improvement in reliability.  The Veteran stated that he understood each test instruction when asked after each test instruction was given.  The examiner explained that the Veteran's admitted pure tone average was 20dB above his admitted speech reception threshold bilaterally, which is consistent with non-organic hearing loss.  The examiner also noted that positive Stenger test result was obtained at 1000 and 2000 Hz, which is consistent with non-organic hearing loss.  As such, the June 2016 VA examination is unreliable for VA rating purposes. 

Additionally, as noted in the July 2014 Board decision, at his March 2013 Board hearing, the Veteran argued that the results from his November 2012 VA examination were inadequate and his hearing had since worsened.  As such, it appears that the most recent adequate VA examination of record is dated June 2006.  The Board acknowledges the difficulties with completing the examinations.  However, the Board finds that the Veteran should be afforded one more VA examination in order to determine the current severity of his bilateral hearing loss.  


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated June 2014 to the present.

3. Ask the June 2016 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed bilateral shoulder and low back disabilities.

The examiner is requested to review all pertinent records associated with the claims file, and offer opinions addressing the following:

Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's arthritis of the lumbar spine and/or bilateral AC joints manifested to a compensable degree within one year of his military discharge in February 1972?

Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed arthritis of the lumbar spine and bilateral AC joints are related to his active military service, to include carrying heavy rounds as a Field Artilleryman during his active military service?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

4. After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


